Citation Nr: 1819655	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. §  1151 for residuals of cardiac catherization at a VA medical facility on March 17, 1987 (claimed as amputation of right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, and limitation of motion of the right leg and ankle).


REPRESENTATION

Appellant represented by:	Michael J. Sepanik, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958, and from January 1959 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's appeal was remanded by the Board in February 2013 and October 2013. In September 2016 the Board denied the Veteran's claim, and the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In November 2017, the Court, based on a Joint Motion for Remand (JMR), vacated the Board's denial and remanded the above issue for further consideration.

The issue of entitlement to an increased rating for benign prostate hypertrophy, urinary tract infection, and voiding frequency, has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

As noted in the Introduction, the Court, based on a JMR, vacated and remanded the Board's September 2016 Board decision denying the Veteran's claim. The parties agree that a remand is warranted because the Board failed to explain its finding that there has been substantial compliance with the remand directives. 

Specifically, the parties note that in October 2013 the Board remanded the matter to obtain a VA examination from the cardiac specialist who provided the March 2013 medical opinion, and stated that if the March 2013 examiner is unavailable, the Veteran's claims folder was to be sent to another cardiac specialist for review. The Veteran was afforded a VA examination in March 2016, however, as the parties note, that examination was not conducted by a cardiac specialist. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, after consideration of the JMR and the Veteran's arguments, the Board finds that an additional remand is necessary to afford the Veteran a VA examination by a cardiac specialist. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding and relevant VA and/or private treatment records. Should such records exist, associate them with the Veteran's electronic claims file.

2. Thereafter, forward the Veteran's claims file to the cardiac specialist who provided the March 2013 medical opinion, or in the alternative, if that cardiac specialist is not available, to another cardiac specialist for review.

The examiner is asked to review the medical evidence of record, in particular the medical evidence received subsequent to the March 2013 opinion. 

The examiner is to provide an opinion as to whether the Veteran has any current disability resulting from the March 17, 1987  VA medical treatment. The examiner is asked to specifically state whether the Veteran has had amputation of the right fifth toe, right calf ulcers, skin grafts, scars, leg pain, poor circulation and blood flow, or limitation of motion of the right leg and ankle due to the March 17, 1987 VA medical treatment. The examiner is also requested to discuss the March and December 2003 opinions of Dr. Jesse Blumenthal.

If any current disability can be related to the March 17, 1987 VA medical treatment, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the March 17, 1987 VA medical treatment; or was an additional disability that was not reasonably foreseeable. 

3. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the RO should furnish the Veteran and his attorney with a supplemental statement of the case (SSOC) and they should be provided an opportunity to respond in accordance with applicable statutes and regulations. The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





